                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                           COURT FILE NO.: 19-cv-1627


 Brian Imholte on behalf of himself and all
 others similarly situated,

                  Plaintiff,                        CLASS ACTION COMPLAINT
 v.
                                                      JURY TRIAL DEMANDED
 US Bank, National Association, Lawgix
 Lawyers, LLC, Lawgix, Inc., and Michael D.
 Johnson, Esq., individually,

                  Defendants.


                                  INTRODUCTION

1.    This action arises out of Defendants’ violations of the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692, et. seq. (“FDCPA”), and Minnesota state

      common law.

2.    Plaintiff, Brian Imholte (hereinafter “Plaintiff Imholte”) brings this class action

      for damages, in response to US Bank, National Association (“Defendant US

      Bank”), Lawgix Lawyers, LLC and Lawgix, Inc. (“Defendants Lawgix”), and

      Michael D. Johnson, Esq., individually (“Defendant Johnson”) (collectively

      referred to as “Defendants”) violations of the rights afforded under the Fair Debt

      Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.




                                            1
                                     JURISDICTION

3.   Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1692 and 28 U.S.C. §§

     1331 and 1367 for pendent state law claims.

4.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the conduct

     at issue occurred in this District, Plaintiff resides in this District, and Defendants

     transacts business in this District.

                                            PARTIES
5.   Plaintiff, Brian Imholte (hereinafter “Plaintiff”), is a natural person who resides in the

     City of St. Paul, County of Ramsey, State of Minnesota, and is a “consumer” as that

     term is defined by 15 U.S.C. § 1692a(3).

6.   Defendant U.S. Bank is a federally-chartered bank organized under the laws of the

     United States of America. Defendant U.S. Bank’s principal place of business is

     located at 800 Nicollet Mall, Minneapolis, Minnesota 55402. Defendant U.S. Bank

     is authorized to conduct business in the state of Minnesota and regularly does

     conduct business in said State. Defendant U.S. Bank is a “creditor” as defined in 15

     U.S.C. § 1692a(4).

7.   Defendant, Lawgix Lawyers, LLC, is a debt collection law firm agency in the United

     States; is incorporated under the laws of the State of Pennsylvania; is licensed to do

     business in the State of Minnesota and regularly conducts business within said State;

     and has a principal place of business located at 1000 Cliff Mine Road, Suite 330,

     Pittsburgh, PA 15143. Defendant Lawgix regularly collects or attempts to collect



                                               2
      consumer debts in the District of Minnesota and is a “debt collector” as that term is

      defined by 15 U.S.C. § 1692a(6).

8.    Defendant, Lawgix, Inc., is a debt collection law firm agency in the United States;

      is incorporated under the laws of the State of Delaware; is licensed to do business

      in the State of Texas and regularly conducts business within said State and

      Minnesota; and has a principal place of business located at 800 Brazos Street, Suite

      660, Austin, TX 78701. Defendant Lawgix regularly collects or attempts to collect

      consumer debts in the District of Minnesota and is a “debt collector” as that term is

      defined by 15 U.S.C. § 1692a(6).

9.    Defendant Johnson is lawyer licensed to practice law in the State of Minnesota at

      P.O. Box 314, Hopkins, MN 55343. At all times herein relevant, Defendant

      Johnson regularly attempts to collect consumer debts alleged to be due another.

      Defendant Johnson is, therefore, a “debt collector” as that term is defined by the

      FDCPA, 15 U.S.C. § 1692a(6).

10.   Throughout this complaint Defendant Lawgix (and its related entities) including

      Defendant Johnson will be referred to as “Defendant Lawgix.”

                             FACTUAL ALLEGATIONS

11.   Sometime in or around 2006, Plaintiff and his now ex-wife, Ann Imholte, incurred a

      loan with the Defendant US Bank with an account number ending in ****5124.

12.   The alleged loan was primarily for personal, family or household purposes, which

      is an alleged “debt” as that term is defined by 15 U.S.C § 1692a(5), namely a

      consumer debt.

                                            3
13.   At some point Plaintiff’s and Ann Imholte, defaulted on the alleged loan.

14.   Both Plaintiff and Ann Imholte, were sued in Ramsey County District Court under

      case file numbers: 62-cv-11-9259 and 62-cv-11-9254 for the US Bank debt.

15.   Both cases 62-cv-11-9259 and 62-cv-11-9254 had judgments entered against

      Plaintiff and Ann Imholte.

16.   In both matters (62-cv-11-9259 and 62-cv-11-9254) Satisfaction of Judgments were

      entered. Case Number 62-cv-11-9259 had the satisfaction filed on May 6, 2014 and

      the Case Number 62-cv-11-9254 had the satisfaction filed on July 13, 2015. (See

      attached Exhibits 1 and 2).

17.   At some point in 2019, Defendant US Bank, entered into an agreement with

      Defendant Lawgix and Defendant Johnson to illegally collect on the already

      satisfied judgments.

18.   In or around May 20, 2019, Defendant Lawgix through its attorney, Defendant

      Johnson, served Plaintiff with a Summons and Complaint, attempting to collect on

      Defendant US Bank account ending in ****5124, despite said account being paid in

      full per the filed Satisfactions of Judgments. (See Exhibits 1 and 2).

19.   Plaintiff confirmed with the Ramsey County District Court that the cases against him

      and his wife for the Defendant US Bank account ending in ****5124 were satisfied

      and dismissed.

20.   Plaintiff also confirmed with a female representative of Defendant US Bank that he

      had satisfied the judgment and that this debt had already been resolved.



                                             4
21.   Defendant Lawgix continues to attempt to collect on a debt that was previously

      settled and paid in full, in violation of 15 U.S.C. §§ 1692d, 1692e, 1692e(2),

      1692e(5), 1692e(10), 1692f(1) and 1692f.

22.   Defendant Lawgix’s pleadings served on Plaintiff illegally attempt to collect a debt

      from Plaintiff, in violation of 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(10), and

      1692f

23.   Defendant Lawgix’s pleadings served on Plaintiff give an address for Defendant

      Johnson that is incorrect and misleading as Defendant Johnson is not a licensed

      Pennsylvania attorney nor does he practice at the address listed on the pleadings.

24.   Defendants Lawgix’s pleadings served on Plaintiff also give a telephone number that

      is answered as: “US Bank. Your account has been placed with Lawgix Lawyers. To

      speak with an attorney regarding your account please press 1. To be connected to US

      Bank representative regarding options on your account please press 2.”

25.   At the time Plaintiff was served with Defendants’ pleadings he did not have an

      existing debt obligation or account with Defendant US Bank.

26.   Defendant Lawgix engaged in conduct the natural consequence of which was to

      harass, oppress, or abuse any person in connection with the collection of a debt, in

      violation of 15 U.S.C. § 1692d.

27.   Defendant Lawgix falsely represented the character, amount, and/or legal status of

      a debt when they served Plaintiff’s and stated that he had an outstanding debt

      obligation, in violation of 15 U.S.C. § 1692e(2)(A).



                                             5
28.   Defendant Lawgix used false representations and/or deceptive means to collect or

      attempt to collect any debt or to obtain information concerning a consumer, in

      violation of 15 U.S.C. § 1692e(10).

29.   Defendant Lawgix used unfair and unconscionable means to collect or attempt to

      collect a debt when they attempted collection of an amount from Plaintiff not

      expressly authorized by the agreement creating the debt or permitted by law, in

      violation of 15 U.S.C. §§ 1692f and 1692f(1).

30.   That as a result of Defendants’ conduct, Plaintiff suffered damages in the form of

      anger, confusion, loss of sleep, emotional distress and mental anguish.

                                    TRIAL BY JURY

31.   Plaintiff is entitled to and hereby demands a trial by jury. U.S. Const. amend. VII;

      Fed. R. Civ. P. 38.

                              CLASS ALLEGATIONS

32.   Defendant Lawgix violated the FDCPA when they served pleadings in various

      state courts throughout the state of Minnesota using misleading contact

      information.

33.   Upon information and belief, Defendant Lawgix has on more than forty (40)

      occasions within one (1) year of the date of the Plaintiff’s filing of this complaint,

      filed state court collection actions against similar consumers wherein it used

      misleading contact information on its state court pleadings, in violation of 15

      U.S.C. §§ 1692d, 1692e, 1692e(2)(A), 1692e(10), 1692f and 1692f(1).

34.   Plaintiff brings this action individually and as a class action.

                                             6
35.   Pursuant to Federal Rule of Civil Procedure 23(a-b), Plaintiff seeks to certify one

      (1) class, which is defined as:

             All consumers in the State of Minnesota that have had pleadings
             served on them by Defendant Lawgix in various judicial court actions
             within one year of the date of the filing of this Complaint by Defendant
             Lawgix, wherein Defendant Lawgix used misleading contact
             information.

                                Rule 23(a) Requirements

                                        Numerosity

36.   Various nonparty credit card issuers are from many of the largest banks and retailers

      in the United States, offering a variety of credit services to consumers in Minnesota.

37.   Those various nonparty credit providers grant credit cards to consumers nationwide.

38.   Some of those consumers may have, at one time or another, defaulted on their credit

      card obligations.

39.   Some of the nonparty credit issuers, have used Defendant Lawgix, to file collection

      actions against such a large number of consumers in Minnesota such that joinder of

      all in this lawsuit would be impracticable.

40.   Defendant Lawgix conducts debt collection activities throughout the state of

      Minnesota and have filed collection actions against consumers on behalf of nonparty

      credit issuers.

41.   Therefore, the estimated number of class members for each class is in excess of 40

      persons.




                                            7
                                      Commonality
42.   All members of the Class had their rights violated in the same manner by the same

      illegal actions of Defendant Lawgix.

43.   Common evidence, in particular (1) a list of consumer debtors in Minnesota who

      have had collection suits/actions filed against them by Defendant Lawgix; and (2)

      collection files of Defendant Lawgix concerning consumers in Minnesota who have

      had collection suits filed against them specifically by Defendant Lawgix, will drive

      resolution of the claims of the Class.

44.   Statutory relief under the FDCPA are directed based upon the common conduct of

      Defendant Lawgix, and not the subjective, individual experiences of members of

      the Class.

                                        Typicality

45.   Plaintiff has the same claims to statutory relief as do all other members of the Class.

46.   Any defenses that Defendant Lawgix may have to liability or quantum of statutory

      damages with respect to Plaintiff’s claims would be generally applicable to all

      members of the Class.

                                     Adequacy
47.   Plaintiff brings this lawsuit after an extensive investigation of Defendant Lawgix’s

      alleged misconduct.

48.   Plaintiff brings this lawsuit with the intention to stop Defendant Lawgix’s unlawful

      practices and recovery statutory remedies for all consumers affected.

49.   Plaintiff will continue to vigorously pursue relief for the Class.


                                               8
50.   Plaintiff’s counsel, Thomas J. Lyons Jr. of the Consumer Justice Center, P.A., has

      been certified as class counsel in numerous of class actions enforcing consumer

      rights laws in this District and/or other districts of the United States federal courts.

51.   Plaintiff’s counsel is committed to expending the time, energy, and resources

      necessary to successfully prosecute this action on behalf of the Class.

                                       Rule 23(b)(3)

                                Predominance/Superiority

                                      Predominance

52.   Statutory relief under the FDCPA follows from evidence that Defendant Lawgix

      acted in a manner common to the entire class and not the subjective experience of

      any one complainant.

53.   Common issues will predominate substantially over individual issues in the ultimate

      resolution of this action for the two classes.

                                    Superiority
54.   Plaintiff and his counsel are not aware of any other pending actions against

      Defendant Lawgix.

55.   Members of the Class have little interest in individual control over this action given

      the small amounts at stake compared to the cost, risk, delay, and uncertainty of

      recovery after prosecuting a lawsuit.

56.   Upon information and belief, few members of the Class are aware that Defendant

      Lawgix’s actions were unlawful.



                                              9
57.    The class notice mechanism provides an opportunity for uninformed members of

       the Class to learn about their rights and obtain relief where they otherwise would

       not have.

                                     CAUSES OF ACTION

                                         COUNT I.

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT –
                           15 U.S.C. §1692 et. seq.

      AGAINST DEFENDANTS LAWGIX (INCLUDING DEFENDANT JOHNSON)

58.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein.

59.    The foregoing acts and omissions of Defendant Lawgix constitutes numerous and

       multiple violations of the FDCPA as outlined above.

60.    Defendant Lawgix continues to attempt to collect on a previously paid in full

       account, in violation of 15 U.S.C. §§ 1692d, 1692e and 1692f.

61.    Defendant Lawgix’s pleadings to Plaintiff illegally attempts to collect a debt from

       Plaintiff in violation of 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(10), and 1692f

62.    Plaintiff is entitled to recover actual damages in excess of $5,000 and statutory

       damages in the amount of $1,000.00 from both Defendant Lawgix, pursuant to 15

       U.S.C. § 1692k(a)(2)(A).

63.    Plaintiff is entitled to recover litigation costs and attorney’s fees from both

       Defendant Lawgix, pursuant to 15 U.S.C. § 1692k(a)(3).




                                            10
                                        COUNT II.

          INVASION OF PRIVACY - INTRUSTION UPON SECLUSION

                              AGAINST ALL DEFENDANTS

64.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

65.   Defendants intentionally intruded upon Plaintiff’s solitude, seclusion, and private

      concerns and affairs when, despite having previously received payment in full

      Defendants’ continued to harass Plaintiff.

66.   Defendants’ intrusion was substantial, highly offensive to Plaintiff, and would be

      highly offensive and objectionable to any reasonable person in Plaintiff’s position.

67.   Plaintiff had a legitimate expectation of privacy in his solitude, seclusion, and private

      concerns and affairs.

68.   As a result of Defendants’ intrusion, Plaintiff has suffered actual damages in the form

      of sleeplessness, mental anguish, and emotional distress, and is entitled to an award of

      actual damages in an amount to be determined at trial.

                                       COUNT III.

                                 ABUSE OF PROCESS

                          AGAINST DEFENDANT US BANK

69.   Plaintiff hereby incorporates by reference all preceding paragraphs of this Complaint

      as though fully stated herein.

70.   The essential elements for a cause of action for abuse of process are the existence of

      an ulterior purpose and the act of using the process to accomplish a result not within

                                             11
      the scope of the proceedings in which it was issued, whether such a result might

      otherwise be lawfully obtained or not. See Kellar v. VonHoltum, 568 N.W.2d 186,

      192 (Minn. Ct. App. 1997).

71.   Defendant US Bank brought a claim against Plaintiff demanding payment of an

      alleged debt obligation that was previously satisfied, which was for the ulterior

      purpose of pressuring Plaintiff into paying or settling the alleged debt amount that

      Plaintiff did not owe by law.

72.   Defendant US Bank made an illegal, improper, perverted use of process, a use neither

      warranted nor authorized by statute.

73.   Defendant US Bank had an ulterior motive or purpose.

74.   Plaintiff suffered damages as a direct result of the irregularities.

                                        COUNT IV.

                             MALICIOUS PROSECUTION

                          AGAINST DEFENDANT US BANK

75.   Plaintiff hereby incorporates by reference all preceding paragraphs of this Complaint

      as though fully stated herein.

76.   A claim for malicious prosecution lies if (1) an action is brought without probable

      cause or reasonable belief that the plaintiff will ultimately prevail on the merits, (2)

      the action is instituted and prosecuted with malicious intent, and (3) the action is

      terminated in the defendant’s favor. Dunham v. Roer, 708 N.W.2d 552, 569 (Minn.

      Ct. App. 2006) (citing Kellar v. VonHoltum, 568 N.W.2d 186, 192 (Minn. Ct. App.

      1997)); Stead-Bowers v. Langley, 636 N.W.2d 334, 338 (Minn. Ct. App. 2001).

                                              12
77.   Defendant US Bank initiated a legal claim against Plaintiff, demanding payment of an

      alleged debt obligation, without probable cause or reasonable belief that it could

      ultimately prevail on the merits.

78.   This claim was brought with malicious intent.

79.   Attorneys for Defendant Lawgix, were an instrumentality for the perpetration of fraud,

      and have no immunity. See Hoppe v. Klapperich, 28 N.W.2d 780, 788 (Minn. 1947).

80.   The actions brought by Defendant US Bank, were terminated / satisfied in Plaintiff’s

      favor. In both matters (62-cv-11-9259 and 62-cv-11-9254) Satisfaction of

      Judgments were entered. Case Number 62-cv-11-9259 had the satisfaction filed on

      May 6, 2014 and the Case Number 62-cv-11-9254 had the satisfaction filed on July

      13, 2015. (See attached Exhibits 1 and 2).

81.   Defendant US Bank’s action against Plaintiff constitutes malicious prosecution.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendants for:

       certifying the action as a class;
       ordering that Plaintiff’s counsel be named as class counsel;
       awarding Plaintiff statutory damages against the Defendants for violations of the
        FDCPA pursuant to 15 U.S.C. § 1692k;
       awarding the FDCPA Class members statutory damages against Defendants for
        violations of the FDCPA pursuant to 15 U.S.C. § 1692k;
       awarding Plaintiff and the FDCPA Class members reasonable attorney’s fees and
        costs against Defendants;
       that judgment be entered against Defendant for actual damages, and costs, for
        Defendants’ invasion of privacy;
       awarding actual and compensatory damages for Abuse of Process in a reasonable
        amount;
       awarding actual and compensatory damages for Malicious Prosecution in a
        reasonable amount;

                                            13
        any other appropriate declaratory and/or injunctive relief; and
        such other and further relief as the court deems just and equitable.


Dated this 21st day of June, 2019.

                                          Respectfully submitted,

                                          By: s/Thomas J. Lyons Jr.______
                                          Thomas J. Lyons, Jr., Esq.
                                          Attorney I.D. #249646
                                          CONSUMER JUSTICE CENTER, P.A.
                                          367 Commerce Court
                                          Vadnais Heights, MN 55127
                                          Telephone: (651) 770-9707
                                          Facsimile: (651) 704-0907
                                          tommy@consumerjusticecenter.com

                                          ATTORNEY FOR PLAINTIFF




                                            14
   VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF

STATE OF MINNESOTA                   )
                                     ) ss
COUNTY OF Ramsey                     )

       I, Brian Imholte, having first been duly sworn and upon oath, depose and say as
follows:

1. I am a Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I believe that
   all of the facts contained in it are true, to the best of my knowledge, information and belief
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law
   or by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
   needless increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.



                                            s/Brian Imholte
                                            Brian Imholte

Subscribed and sworn to before me
this 20th day of June 2019.


s/Andrea L. Weber
Notary Public




                                               15
